Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings received on 26 July 2021 are accepted by the examiner.

Specification
The specification received on 26 July 2021 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-27, 49-50 and 98-103: the prior art does not disclose or suggest: A marking apparatus for facilitating blind mounting of an object to a mounting surface in a desired alignment using the object as an alignment template, the apparatus comprising: a post element including a shaft member, a marking end and a first head adapter, the shaft member having a rotational detent portion, the first head adapter having a first head portion and a first shank portion, the first head adapter being configured to be placed in releasable engagement with the shaft member by way of the first shank portion whereby the post element extends from the first head portion to the marking end along a main axis in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references having same assignee (CW Consulting Associates, LLC) and one of the inventors (Kevin L. Weitsman) were reviewed with regards to Double Patenting, of which none was found:  US 10,518,403 B2 (Weitsman) & US 10,543,593 B2 (Weitsman).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/TC/
30 November 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861